                 Case 18-11212-BLS            Doc 813        Filed 03/01/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
EBH TOPCO, LLC, et al.,1
                                                          Case No. 18-11212 (BLS)
                 Debtors.
                                                          (Jointly Administered)

                                                          Re: Docket No. 765


              NOTICE OF (I) CONFIRMATION AND EFFECTIVE DATE OF THE
             COMBINED DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF
              LIQUIDATION OF EBH TOPCO, LLC, ET AL. AND (II) DEADLINE
                TO FILE PROFESSIONAL FEE CLAIMS, ADMINISTRATIVE
                      EXPENSE CLAIMS, AND REJECTION CLAIMS

       PLEASE TAKE NOTICE that the order (the “Confirmation Order”) of the Honorable
Brendan L. Shannon, United States Bankruptcy Judge for the District of Delaware, confirming
and approving the Combined Disclosure Statement and Chapter 11 Plan of Liquidation of EBH
Topco, et al. [Docket No. 589] (including all exhibits thereto and as the same may be amended,
modified, or supplemented from time to time, the “Combined Plan and Disclosure
Statement”)2 was entered on February 13, 2019 [Docket No. 765, as amended by Docket No.
792].

       PLEASE TAKE FURTHER NOTICE that, all conditions precedent to effectiveness
pursuant to Article X of the Combined Plan and Disclosure Statement have been satisfied or
waived. Therefore, today, March 1, 2019, is the Effective Date of the Combined Plan and
Disclosure Statement.


1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377),
PROMAL4, Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, California
90815.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Combined Plan and
Disclosure Statement.


67575964.4
              Case 18-11212-BLS        Doc 813      Filed 03/01/19    Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that all final requests for payment of
Professional Fee Claims (the “Final Fee Applications”) must be filed no later than April 1, 2019
(i.e., thirty (30) days after the Effective Date). The procedures for processing Final Fee
Applications are set forth in the Combined Plan and Disclosure Statement. If a Professional does
not timely submit a Final Fee Application, such Professional shall be forever barred from
seeking payment of such Professional Fee Claim from the Debtors or their estates.

        PLEASE TAKE FURTHER NOTICE that requests for payment of Administrative
Expense Claims (other than Professional Fee Claims) against the Debtors that arose, accrued or
otherwise became due and payable at any time on or after May 23, 2018 but on or before the
Effective Date (the “Supplemental Administrative Claims Period”) must be filed with the
Bankruptcy Court and served on the Debtors (through undersigned counsel below) no later than
April 1, 2019 (i.e., thirty (30) days after the Effective Date) (the “Supplemental Administrative
Claims Bar Date”). Holders of Administrative Expense Claims that arose, accrued or otherwise
became due during the Supplemental Administrative Claims Period that do not file requests for
the allowance and payment thereof on or before the Supplemental Administrative Claims Bar
Date shall forever be barred from asserting such Administrative Expense Claims against the
Debtors. Unless the Debtors or any other party in interest objects to an Administrative Expense
Claim by the applicable claims objection deadline, such Administrative Expense Claim shall be
deemed Allowed in the amount requested. In the event that the Debtors or any other party in
interest objects to an Administrative Expense Claim, and the Administrative Expense Claim is
not otherwise resolved, the Bankruptcy Court shall determine the Allowed amount of such
Administrative Expense Claim.

        PLEASE TAKE FURTHER NOTICE that as set forth in Article IX of the Combined
Plan and Disclosure Statement, all Executory Contracts and Unexpired Leases which have not
been expressly assumed, assumed and assigned, or rejected prior to the entry of the Confirmation
Order, are rejected as of the Effective Date. If the rejection by the Debtors, pursuant to the
Combined Plan and Disclosure Statement, of an Executory Contract or Unexpired Leases gives
rise to a Rejection Claim, a Proof of Claim must be filed with Donlin Recano & Company, Inc.,
the Debtors' claims agent, as follows: (a) by mail, Donlin, Recano & Company, Inc., Re: EBH
Topco, LLC, et al., P.O. Box 199043, Blythebourne Station, Brooklyn, NY 11219; (b) by
courier, hand delivery, or overnight delivery, Donlin, Recano & Company, Inc., Re: EBH Topco,
LLC, et al., 6201 15th Avenue, Brooklyn, NY 11219; or (c) electronically using the interface
available on the website maintained by the Claims Agent in these cases at
https://www.donlinrecano.com/ebh, by no later than April 1, 2019 (i.e., thirty (30) days after the
Effective Date). Please note that the Claims Agent is not permitted to give legal advice. Any
Proofs of claim not filed and served within such time periods will be forever barred from
assertion against the Debtors and their estates.

       PLEASE TAKE FURTHER NOTICE that copies of the Combined Plan and
Disclosure Statement can be obtained from Donlin, Recano & Company, Inc. by: (a) download
at no charge through the Case Website (https://www.donlinrecano.com/ebh); (b) writing to
Donlin, Recano & Company, Inc. at ebhinfo@donlinrecano.com; (c) by calling at (866) 416-
0554; or (d) mail at Donlin, Recano & Company, Inc., Re: EBH Topco, LLC, et al., P.O. Box
199043, Blythebourne Station, Brooklyn, NY 11219.

                                                2

67575964.4
             Case 18-11212-BLS   Doc 813   Filed 03/01/19   Page 3 of 3




Dated: March 1, 2019                  POLSINELLI PC
       Wilmington, Delaware
                                      /s/ Christopher A. Ward
                                      Christopher A. Ward (Del. Bar No. 3877)
                                      Shanti M. Katona (Del. Bar No. 5352)
                                      Stephen J. Astringer (Del. Bar No. 6375)
                                      222 Delaware Avenue, Suite 1101
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 252-0920
                                      Facsimile: (302) 252-0921
                                      cward@polsinelli.com
                                      skatona@polsinelli.com
                                      sastringer@polsinelli.com

                                      Counsel to the Debtors and Debtors in Possession




                                       3

67575964.4
